Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 1 of 55




                                                      EX. 8
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 2 of 55
                                                       JAMIE N. LAPRESS

      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK
      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------
                                   Examination Before Trial of

      JAMIE N. LAPRESS, taken pursuant to the Federal Rules of

      Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

      1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on January 5, 2018, commencing at 9:37 A.M., before

      ERIN L. COPPING, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 3 of 55


                                                                        45



 1        how often did you see him?

 2   MR. OPPENHEIMER:           Form.

 3   BY MS. GRECO:

 4   Q.   You can answer.

 5   A.   Whenever -- whenever he worked the same time I

 6        worked.

 7   Q.   N o w , is h e w o r k i n g t h e r e n o w ?

 8   MR. OPPENHEIMER:           Form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   I believe he's still employed there.

12   Q.   Do you ever see him?

13   A.   When we both work the same time.

14   Q.   When was the last time you saw him?

15   A.   Probably -- I'm not sure.

16   Q.   Was it more than a month ago?

17   A.   It was probably less than a month ago.

18   Q.   And how many times did you see him in the past

19        month?

20   A.   I believe he probably only worked once or twice.

21   Q.   And how about the month before that?

22   A.   Honestly, don't recall if he worked the month

23        before that.          Like I said, he has other jobs




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 4 of 55


                                                                                       46



 1        and --

 2   Q.   When he originally started working did he have

 3        other jobs also?

 4   A.   Um-hum.

 5   Q.   For her?

 6   A.   Yes.

 7   Q.   Okay.     Do y o u r e c a l l a n y o t h e r A f r i c a n - A m e r i c a n

 8        employed in the time you've been employed there?

 9   A.   No .

10   Q.   Okay.     Do y o u r e c a l l a n y N a t i v e A m e r i c a n

11        employees?

12   A.   Completely?         I don't know everyone's background

13        there.

14   Q.   No, just if you know.

15   A.   Someone could be Native American and I might not

16        even know it.

17   Q.   I know.      But do you know anyone who is?

18   A.   No .

19   Q.   Do you remember an individual by the name of Eric

20        Seneca who worked from approximately September 5,

21        2010 until November 27, 2010, so approximately

22        two months?

23   A.   Yes.




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 5 of 55


                                                                           50



 1   MR. OPPENHEIMER:           Form.

 2   BY MS. GRECO:

 3   Q.   Strike that.         Did you ever hear her say the word

 4        bitch?

 5   A.   I don't recall.

 6   Q.   Okay.     Recall means --

 7   A.   I'm going to say no.

 8   Q.   Did you ever hear her say the word bastard?

 9   A.   I don't recall a specific incident.

10   Q.   Okay.

11   A.   But --

12   Q.   Do you recall anyone using foul language --

13   MR. OPPENHEIMER:           Form.

14   BY MS. GRECO:

15   Q.   -- w h i l e you w o r k e d a t B l a c k A n g u s M e a t ?

16   A.   Probably.

17   Q.   Who?

18   A.   I don't recall any specific incidents, but

19        sometimes people swear.

20   Q.   Okay.     Who?

21   A.   Like if you stubbed your toe and -- I don't

22        recall.

23   Q.   Okay.     Would you agree, then -- well, did you




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 6 of 55


                                                                                     51



 1        consider anyone to have a foul mouth at Black

 2        Angus Meat while you worked there as an employee?

 3   MR. OPPENHEIMER:            Form.

 4   BY MS. GRECO:

 5   Q.   You can answer.

 6   A.   Describe foul mouth.

 7   Q.   What does that mean to you?

 8   MR. OPPENHEIMER:            He j u s t a s k e d y o u t o d e s c r i b e i t .

 9   BY MS. GRECO:

10   Q.   Foul language, someone who curses.                         I asked you

11        language like bitch or bastard.                       I could go

12        t h r o u g h a l i s t , s o n o f a b i t c h , m o t h e r f 'e r , th e

13        word fuck.         Is t h a t l a n g u a g e t h a t i s u s e d a t

14        Black Angus Meat?

15   A.   N o , b u t I 'm s u r e - - I c a n ' t d o c u m e n t l i k e w h a t i f

16        anyone ever sweared.

17   Q.   I'm talking about you.

18   MR. OPPENHEIMER:            He 's n o t f i n i s h e d w i t h h i s a n s w e r .

19   BY MS. GRECO:

20   Q.   I'm sorry.

21   A.   What?

22   Q.   I' m a s k i n g y o u i n y o u r e x p e r i e n c e .   Somebody

23        could have said it and you didn't hear it.                              I'm




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 7 of 55


                                                                                       52



 1        not talking about that.               I'm asking about you in

 2        your experience.

 3   MR. OPPENHEIMER:         His experience what?

 4   BY MS. GRECO:

 5   Q.   Have you worked with anyone who you considered to

 6        have a foul mouth?

 7   MR. OPPENHEIMER:         Form.

 8   BY MS. GRECO:

 9   Q.   Foul meaning using words such as fuck, son of a

10        bitch, something like that, not just when they

11        stubbed their toe?

12   A.   I'd have to say no.

13   Q.   Okay.    Do y o u k n o w w h a t g r o t e s q u e m e a n s ?

14   A.   Yes.

15   Q.   Did you ever tell anyone that Darcy Black has a

16        grotesque foul mouth?

17   A.   I don't believe so.

18   Q.   Well, take a minute and think about it.                           Have you

19        ever told that to anyone?

20   MR. OPPENHEIMER:         Asked and answered.

21   MS. GRECO:      H e s a i d he d o e s n 't t h i n k so .       I' m g i v i n g

22        him a chance to think about it.

23   MR. OPPENHEIMER:         He a l r e a d y a n s w e r e d t h e q u e s t i o n




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 8 of 55


                                                                           68



 1   Q.   Tell us specifically so we know.

 2   A.   Regarding me not saying nigger or regarding the

 3        paper towel dispenser?          I' m n o t s u r e .

 4   Q.   Tell me exactly what you remember you said to

 5        him, the words.

 6   MR. OPPENHEIMER:        Form.

 7   THE WITNESS:      I said basically the same thing I said

 8        to Diane.

 9   BY MS. GRECO:

10   Q.   Which was?

11   A.   Which was I described the incident and I said I

12        never said any of those things.

13   Q.   Okay.    But instead of saying I never said any of

14        those things, tell me specifically what you told

15        him you didn't say.

16   A.   I never used the word nigger at work.                  I never

17        referred to her kids as niggers.

18   Q.   Anything else?

19   A.   Not that I recall.

20   Q.   How many conversations did you have alone with

21        Robert Seibert regarding Darcy Black after Darcy

22        Black was no longer employed at Black Angus Meat?

23   MR. OPPENHEIMER:        Form.




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 9 of 55


                                                                                 79



 1        Darcy Black was employed there?

 2   A.   There was never a set like they -- they trust us

 3        to take -- you know, like to not abuse breaks.

 4        Like if you want to take a break you can take a

 5        break.      As long as you're working, getting your

 6        work done, they don't really question on whether

 7        you take a break or not.

 8   Q.   Okay.     So is i t f a i r t o s a y t h a t y o u t o o k s m o k e

 9        breaks outside of your -- strike that.                       Di d y o u

10        take breaks other than smoke breaks?

11   MR. OPPENHEIMER:          Form.

12   BY MS. GRECO:

13   Q.   You can answer.

14   MR. OPPENHEIMER:          Do y o u w a n t t o p u t a t i m e f r a m e o n

15        this?

16   BY MS. GRECO:

17   Q.   The time Darcy Black was employed there.

18   A.   I ' m -- I' ve s t o p p e d w o r k t o e a t b e f o r e , yo u k n o w .

19   Q.   Let me ask a general question.                   When you started

20        work there, did they tell you about breaks and

21        lunch break, were you told anything -- strike

22        that.     What, if anything, were you told when you

23        began employment at Black Angus Meat with taking




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 10 of 55


                                                                                     80



 1        meal breaks or rest breaks or any type of breaks?

 2   A.   I was told if you want to take a lunch you have a

 3        half-hour lunch, probably a couple breaks.                             I

 4        don't recall the exact, but the way they -- they

 5        let you take a break if you want it as long as

 6        y o u ' re n o t a b u s i n g i t n o o n e w i l l e v e r q u e s t i o n

 7        whether you -- like I don't personally.                           I don't

 8        take a lunch, like I never sit down for like a

 9        half hour and just do nothing.                     L i k e I 'l l e a t

10        something real quick or I'll go have a smoke real

11        q u i c k l i k e - - a n d t h a t 's t h e w a y I d o it .

12   Q.   So you have the flexibility to be able to take

13        breaks throughout the day as you need?

14   MR. OPPENHEIMER:            Form.

15   BY MS. GRECO:

16   Q.   You can answer.

17   A.   Yes.

18   Q.   Okay.      So if y o u w e r e t o h a v e t o t a l t i m e o f - -

19        well, strike that.              Is there any limit on the

20        total time you can take if you added your breaks

21        up in a day?

22   MR. OPPENHEIMER:            Form.

23   BY MS. GRECO:




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 11 of 55


                                                                                   81



 1   Q.   Or is it just as you need them?

 2   MR. OPPENHEIMER:          Form.

 3   BY MS. GRECO:

 4   Q.   You can answer.

 5   A.   Well, as long as it's not excessive.

 6   Q.   What would excessive be?

 7   A.   That depends on who you ask.                  T o me e x c e s s i v e

 8        would be -- I don't know.                I don't -- I'm not

 9        s u r e w h a t y o u ' re --

10   MR. OPPENHEIMER:          If y o u d o n ' t u n d e r s t a n d h e r

11        questions make sure you tell her.                      Okay?

12   THE WITNESS:        Okay.

13   BY MS. GRECO:

14   Q.   Well, some employers say you have two breaks, two

15        fifteen-minute breaks and a half-hour lunch if

16        you work so many hours.

17   A.   Okay.

18   Q.   And I asked you what did your employer say, and

19        you said your employer said if you want a lunch

20        you can take a half-hour lunch, right?                         An d y o u

21        -- I asked if he say anything specifically about

22        other breaks and you didn't give me a specific,

23        you said you could take breaks as you need them?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 12 of 55


                                                                                     82



 1   MR. OPPENHEIMER:            Form.

 2   BY MS. GRECO:

 3   Q.   If I said anything inaccurate, correct me.

 4   MR. OPPENHEIMER:            His testimony is not what you just

 5        described.

 6   BY MS. GRECO:

 7   Q.   Can you tell me specifically what you were told

 8        at Black Angus Meat regarding breaks when you

 9        were hired?

10   MR. OPPENHEIMER:            Form.

11   BY MS. GRECO:

12   Q.   You can answer.

13   MR. OPPENHEIMER:            He d i d a n s w e r .

14   BY MS. GRECO:

15   Q.   You can answer again.

16   MR. OPPENHEIMER:            Form.

17   BY MS. GRECO:

18   Q.   You can answer.            He h a s t o s a y I d i r e c t y o u n o t

19        to answer.         When he says that, then you stop.

20   A.   Okay.

21   Q.   But other than that, you can answer.

22   A.   W e l l , I r e m e m b e r h i m s a y i n g a b o u t , y o u k n o w , if

23        y o u w a n t t o t a k e a l u n c h b r e a k y o u c a n , or y o u




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 13 of 55


                                                                                      83



 1        know, you get like a fifteen-minute break in the

 2        morning or in the afternoon, but they don't

 3        really -- like I never take a fifteen-minute

 4        break.       Like I would take a couple five-minute

 5        b r e a k s a n d t h e y w o u l d -- t h e y w o u l d b e o k a y w i t h

 6        that.      They let everyone do that.

 7   Q.   Okay.      So t h e r e w a s n o r e a l r e s t r i c t i o n o n h o w

 8        you took your breaks as long as you did your

 9        work?

10   A.   Yup.

11   Q.   Okay.      And is it fair to say that -- well, how

12        would you time your breaks?

13   MR. OPPENHEIMER:            Form.

14   BY MS. GRECO:

15   Q.   Strike that.           Did you take lunch breaks?

16   MR. OPPENHEIMER:            Form.

17   THE WITNESS:         No .

18   BY MS. GRECO:

19   Q.   Okay.

20   A.   I n e v e r t o o k l i k e a s e t t i m e w h e r e I 'm l i k e a l l

21        r i g h t , I' m g o i n g t o s i t d o w n f o r f i f t e e n m i n u t e s

22        and not do anything.

23   Q.   Okay.      Did you ever -- if you were to take a




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 14 of 55


                                                                                     87



 1   BY MS. GRECO:

 2   Q.   You can answer.

 3   A.   Well, no, it wouldn't be.                 Do you mean eight a.m.

 4        or eight p.m.?

 5   Q.   What were your normal hours?                   I mean, sometimes

 6        you would work more --

 7   MR. OPPENHEIMER:           Form.

 8   BY MS. GRECO:

 9   Q.   -- in busy season, but generally what were your

10        hours you were scheduled for?

11   MR. OPPENHEIMER:           Form.      When?

12   MS. GRECO:       When he started at seven in the morning.

13   THE WITNESS:         When I started at seven it would

14        usually be around three or four.

15   BY MS. GRECO:

16   Q.   Okay.

17   A.   I didn't work that shift very long.

18   Q.   How long did you work it?

19   A.   Occasionally I would work it if they needed me

20        to.     I believe -- I believe I probably worked

21        t h a t s h i f t f o r - - s e e , m y -- I w o u l d n o r m a l l y

22        work like the twelve to close shift, but that

23        s h i f t I w o r k e d f o r a l i t t l e b i t , bu t n o t l o n g .    I




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 15 of 55


                                                                                      88



 1        don't remember the exact duration.

 2   Q.   Do you recall working with Darcy Black when you

 3        w e r e o n t h e s e v e n o 'c l o c k s h i f t a n d s h e w a s - -

 4   A.   Occasionally.           We didn't work together that

 5        often.       We do different things.

 6   Q.   I understand.           But I'm talking the same shift

 7        w h e n y o u s t a r t e d w o r k i n g i n D e c e m b e r o f 2 0 0 1 , is

 8        that true?

 9   A.   Yes.

10   Q.   S o w h e n M s . B l a c k s t a r t e d w o r k i n g i n 2 0 0 5 , do y o u

11        recall at that time being at the seven o'clock in

12        the morning, seven to three or four shift?

13   A.   When Darcy started?

14   Q.   Yes.

15   A.   No .

16   Q.   When did you go to the seven o'clock in the

17        morning shift?

18   A.   I'm not sure of the exact date.

19   Q.   Did you do packing?

20   A.   I have.

21   Q.   When did you do packing?

22   MR. OPPENHEIMER:            Form.

23   THE WITNESS:         I filled -- I've never really




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 16 of 55


                                                                              91



 1   BY MS. GRECO:

 2   Q.   You can answer.

 3   A.   During that time period?

 4   Q.   During the time that you were supposed to arrive

 5        at seven o'clock in the morning.

 6   A.   I couldn't give you an exact number of how many

 7        times I was late.

 8   Q.   Were you late weekly, meaning at least once a

 9        week?

10   A.   Yes.

11   Q.   Okay.    Were you late at least twice a week?

12   A.   I'm not sure.

13   Q.   Were you late three times in a week?

14   MR. OPPENHEIMER:        Ever?

15   MS. GRECO:      Nope, during that time.

16   MR. OPPENHEIMER:        What time?

17   MS. GRECO:      During the time he worked the seven

18        o'clock shift.        We t a l k e d a b o u t t h i s .   That's

19        what we're talking about.              Go ahead.

20   THE WITNESS:       During the time when I worked at seven

21        was I ever late more than three times?

22   BY MS. GRECO:

23   Q.   Three times in a week?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 17 of 55


                                                                         92



 1   A.   I may have been.

 2   Q.   Okay.     And was Diane Seibert aware that you were

 3        late --

 4   MR. OPPENHEIMER:          Form.

 5   BY MS. GRECO:

 6   Q.   -- and having difficulty with the shift?

 7   MR. OPPENHEIMER:          Form.

 8   BY MS. GRECO:

 9   Q.   You can answer.          Seibert.       Sorry.

10   MR. OPPENHEIMER:          You're asking him?

11   MS. GRECO:       I f s h e w a s a w a r e o f it .   If he knows she

12        was aware of it.

13   THE WITNESS:        She does the payroll, so I'm assuming

14        she was, because I put what time I get there on

15        my timecard.

16   BY MS. GRECO:

17   Q.   So if we were to look at the timecards it would

18        say the time you are arriving?

19   A.   Um-hum.

20   Q.   Y o u ' ve g o t t o s a y y e s o r n o .

21   A.   Yes.

22   Q.   And did she ever speak to you about it?

23   MR. OPPENHEIMER:          What is the --




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 18 of 55


                                                                                      93



 1   BY MS. GRECO:

 2   Q.   Okay.      Say you came in late twice in a week.

 3        Right?       Sometimes were you twenty minutes late.

 4   A.   I'm not sure of the exact how late I actually

 5        was.

 6   Q.   Okay.      Could it be ten minutes, could it be

 7        twenty minutes?

 8   MR. OPPENHEIMER:            Form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   Could be.

12   Q.   Okay.      And those instances, you would write it

13        d o w n o n y o u r t i m e c a r d , y o u s a i d , is n ' t t h a t t r u e ?

14   A.   Yes.

15   Q.   A n d I a s k e d y o u if y o u k n e w if D i a n e S e i b e r t was

16        aware of it, and you said it was on my timecard,

17        right?

18   A.   (Indicating yes.)

19   Q.   Isn't that what you said?

20   A.   Yes.

21   Q.   So did you assume she was because she's the

22        person who got the timecard?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 19 of 55


                                                                                   94



 1   Q.   Okay.      Did she ever speak to you about it?

 2   A.   Yes.

 3   Q.   Okay.      On h o w m a n y o c c a s i o n s d i d s h e s p e a k t o y o u

 4        about it?

 5   A.   Well, normally Keegan would handle that, but she

 6        has several -- probably several times.

 7   Q.   Okay.      Now, you said normally Keegan would handle

 8        it.     Why would Keegan handle it?

 9   A.   Because he's the manager.

10   Q.   Okay.      And on how many occasions has Keegan spoke

11        to you about it?

12   A.   Just during that time period or in general?

13   Q.   Well, okay.         When you went to the twelve o'clock

14        schedule did you have any difficulty being at

15        work on time?          If we were to look at your

16        timecards would we find you arriving every day at

17        twelve o'clock?

18   A.   No, I'm late.

19   Q.   Okay.      Fine.      So h o w o f t e n o n a w e e k l y b a s i s

20        w o u l d y o u be l a t e f o r t h e t w e l v e o'c l o c k s h i f t ?

21   MR. OPPENHEIMER:           Form.

22   BY MS. GRECO:

23   Q.   You can answer.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 20 of 55


                                                                                      95



 1   A.   I'm not sure exactly how many times it would be.

 2   Q.   Would it be similar to when you were late on the

 3        s e v e n o 'c l o c k s h i f t ?

 4   MR. OPPENHEIMER:             Form.

 5   BY MS. GRECO:

 6   Q.   You can answer.

 7   A.   Probably.

 8   Q.   Okay.      And would you put it on your time slip so

 9        if you arrived at twelve-twenty or

10        twelve-fifteen?

11   A.   Yes, whatever time I arrived is what time I put

12        on my timecard.

13   Q.   Okay.      And who do you turn your timecard into?

14   A.   I put it in a slot where the timecards go.

15   Q.   And who do you assume reads it?

16   A.   Diane.

17   Q.   Okay.      Meaning Diane Seibert?

18   A.   Yes.

19   Q.   Okay.      Now, you said that both Keegan Roberts and

20        Diane Seibert talked to you about it?

21   A.   Yes.

22   Q.   Okay.      On h o w m a n y o c c a s i o n s h a s K e e g a n R o b e r t s

23        spoken to you about it?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 21 of 55


                                                                         96



 1   A.   Several.

 2   Q.   Okay.    How many occasions has Diane Seibert

 3        talked to you about it?

 4   A.   Over the entire time of my employment?

 5   Q.   Yes.

 6   A.   Several.

 7   Q.   Okay.    Start with Keegan Roberts.              When is the

 8        first time you recall him talking to you about

 9        it ?

10   A.   Probably the first time I was late.

11   Q.   Okay.    And can you tell me what you recall from

12        the conversation?

13   A.   It's basically well, get to work on time.

14   Q.   Okay.    Now, when you say he talked to you several

15        times, how many is several to you?

16   A.   Over the entire course of my employment?

17   Q.   Yes.

18   A.   Several.

19   Q.   I can't substitute --

20   A.   I can't -- I can't pick a number out of a hat.

21   Q.   More than five?

22   A.   Yes.

23   Q.   More than ten?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 22 of 55


                                                                         97



 1   A.   Yes.

 2   Q.   More than fifteen?

 3   A.   Yes.

 4   Q.   More than twenty?

 5   A.   Yes.

 6   Q.   More than twenty-five?

 7   A.   Probably, yes.

 8   Q.   More than thirty?

 9   A.   Probably, yes.

10   Q.   More than thirty-five?

11   A.   Probably, yes.

12   Q.   More than forty?

13   A.   Yes.

14   Q.   More than forty-five?

15   A.   Yes.

16   Q.   More than fifty?

17   A.   Probably, yes.

18   Q.   More than fifty-five?

19   A.   Yes.

20   Q.   More than sixty?

21   A.   Yes.

22   Q.   More than sixty-five?

23   A.   Probably, yes.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 23 of 55


                                                                                       98



 1   Q.   More than seventy?

 2   A.   I'm not sure.

 3   Q.   Okay.      All right.          Do y o u c o n s i d e r t h i s s o m e t h i n g

 4        t h a t y o u ' ve b e e n s p o k e n t o b y K e e g a n R o b e r t s o n a

 5        regular basis?

 6   MR. OPPENHEIMER:            Form.

 7   BY MS. GRECO:

 8   Q.   You can answer.

 9   A.   Y e s , I' ve b e e n r e p r i m a n d e d b y b e i n g l a t e m u l t i p l e

10        times.

11   Q.   Have you ever received a written warning,

12        something in writing from them?

13   A.   No .

14   Q.   Okay.      And on these occasions when Keegan Roberts

15        met with you, did he reprimand you about it?

16   A.   Um-hum.

17   MR. OPPENHEIMER:            Form.

18   BY MS. GRECO:

19   Q.   You have to answer.

20   A.   Yes.

21   Q.   And what did he say and what did you say as you

22        best recall?

23   MR. OPPENHEIMER:            He j u s t t e s t i f i e d t h a t i t w a s




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 24 of 55


                                                                               99



 1        probably more than seventy times.

 2   BY MS. GRECO:

 3   Q.   Was it a similar conversation?

 4   MR. OPPENHEIMER:          Form.

 5   BY MS. GRECO:

 6   Q.   During those seventy -- probably seventy times,

 7        did you have similar conversations with him?

 8   MR. OPPENHEIMER:          Form.

 9   BY MS. GRECO:

10   Q.   You can answer.

11   A.   Yes.

12   Q.   Okay.     Can you tell me what you recall?

13   A.   T r y t o g e t t o w o r k o n t i m e , y o u k n o w , be on t i m e .

14   Q.   Do you recall anything else other than try to get

15        to work on time and be on time that Keegan

16        Roberts said?

17   A.   No .

18   Q.   Okay.     Now, you said you had conversations with

19        Diane Seibert regarding not being to work on

20        time.     Can you tell me how many conversations you

21        had with her?

22   A.   I don't know how many conversations it was over

23        the years.




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 25 of 55


                                                                         100



 1   Q.   More than five?

 2   A.   Yes.

 3   Q.   More than ten?

 4   A.   Probably, yes.

 5   Q.   More than fifteen?

 6   A.   Yes.

 7   Q.   More than twenty?

 8   A.   I'm not sure.

 9   Q.   Okay.    And were those conversations similar

10        conversations?

11   A.   Yes.

12   MR. OPPENHEIMER:        Form.

13   BY MS. GRECO:

14   Q.   I mean, her conversations, did she say generally

15        the same thing during all those conversations?

16   A.   Yes.

17   Q.   Can you tell me what was said?

18   A.   We'd like you to get to work on time.

19   Q.   Did she ever tell you why she'd like you to get

20        to work on time?

21   A.   She'd like everyone to get to work on time.

22   Q.   Okay.    Was there any medical reason why you could

23        not get to work on time?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 26 of 55


                                                                                         101



 1   A.   No .

 2   Q.   Was there any reason you could not get to work on

 3        time?

 4   A.   A specific reason?

 5   Q.   Yes.

 6   A.   Well, there were probably times when I had car

 7        trouble or probably times when I woke up late,

 8        p r o b a b l y - - I m e a n , t h e r e - - I ' m s u r e t h e r e 's

 9        multiple reasons.

10   Q.   Do you generally just have time -- a problem

11        getting somewhere on time?

12   A.   Yeah.

13   Q.   Okay.      Is t h a t g e n e r a l l y t h e r e a s o n y o u w e r e

14        late?

15   MR. OPPENHEIMER:             I didn't hear your question.

16   BY MS. GRECO:

17   Q.   Is that generally the reason you were late those

18        t i m e s , is y o u h a v e d i f f i c u l t y g e t t i n g s o m e w h e r e

19        on time?

20   A.   Yeah.

21   Q.   During the time that you've worked at Black Angus

22        Meat, have you had to work on Saturdays?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 27 of 55


                                                                                       102



 1   Q.   Okay.      Do y o u w o r k S a t u r d a y e v e r y w e e k , is t h a t

 2        one of your normal days?

 3   A.   Yes.

 4   Q.   Have you ever asked for Saturdays off?

 5   A.   Yes.

 6   Q.   Did you have any problems getting Saturdays off?

 7   A.   The rare times when I did ask for a Saturday off

 8        I probably got it.

 9   Q.   Okay.      So it w a s n o t h i n g t h a t s t r i k e s y o u a s

10        b e i n g d e n i e d t h e o p p o r t u n i t y t o w o r k , to h a v e

11        Saturday off?

12   A.   I never really -- I may have once or twice asked

13        for a Saturday off, but I don't generally ask for

14        that day off.

15   Q.   Who was normally off on Saturdays?

16   MR. OPPENHEIMER:            Form.

17   BY MS. GRECO:

18   Q.   During the time Darcy Black worked at Black Angus

19        Meat?

20   MR. OPPENHEIMER:            Form.

21   BY MS. GRECO:

22   Q.   So sometime 2010 to sometime --

23   A.   I don't make the schedule.                    I don't know who was




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 28 of 55


                                                                         103



 1        off on Saturdays.

 2   Q.   Okay.    I just meant based on your own experience

 3        was there someone routinely off on Saturdays?

 4   A.   I don't know.

 5   MR. OPPENHEIMER:          Form.

 6   BY MS. GRECO:

 7   Q.   You don't know.        Okay.     Who makes the schedule?

 8   A.   Probably usually Diane or Keegan.

 9   Q.   Do you have any understanding that there was a

10        policy at work that individuals were supposed to

11        be there on time for work?

12   MR. OPPENHEIMER:          Form.

13   THE WITNESS:       Yes.

14   BY MS. GRECO:

15   Q.   Were you ever threatened with termination from

16        your job at Black Angus Meat because of your

17        difficulties getting to work on time?

18   A.   No .

19   Q.   Do you think if they did threaten you with

20        termination that you would make a better effort

21        to get to work on time?

22   MR. OPPENHEIMER:          Form.

23   MS. GRECO:      You can answer.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 29 of 55


                                                                             130



 1        you know, I guess some companies can train

 2        individuals, but some companies have training

 3        that they do to all different employees.                    Were

 4        you ever in a company that had training?                    And I'm

 5        talking about any company that you worked at,

 6        including Black Angus Meat, where they had

 7        training regarding discrimination and harassment,

 8        retaliation or hostile environment?

 9   MR. OPPENHEIMER:        Form.

10   BY MS. GRECO:

11   Q.   You can answer.

12   A.   Nothing that I recall.           Nothing like specific.

13   Q.   Were you ever given any written policies and

14        procedures at Black Angus Meat?

15   A.   Regarding?

16   Q.   Anything.

17   A.   No .

18   Q.   When you started work at Black Angus Meat, were

19        you offered any employment benefits?

20   MR. OPPENHEIMER:        Form.

21   BY MS. GRECO:

22   Q.   If you don't understand what that means I'll

23        explain that to you.          Do y o u w a n t m e t o e x p l a i n




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 30 of 55


                                                                                136



 1   THE WITNESS:        Not really.

 2   BY MS. GRECO:

 3   Q.   At Black Angus Meat, how would you get a pay

 4        raise?

 5   MR. OPPENHEIMER:          Form.

 6   BY MS. GRECO:

 7   Q.   Do you know what I'm trying to say?                     Did you ever

 8        get raises at Black Angus Meat?

 9   A.   I have.

10   Q.   Okay.     How did they come about, if you know?

11   A.   Not sure really.

12   Q.   Would it just appear in your paycheck?

13   A.   Well, I know a couple times after I learned how

14        to d o s o m e o t h e r -- o t h e r t h i n g s I g o t a r a i s e .

15   Q.   Okay.     Did you ever just get a raise meaning --

16   MR. OPPENHEIMER:          Form.      Meaning what?

17   BY MS. GRECO:

18   Q.   Other than the ones he's told us about when he

19        believes he learns something new and got a raise.

20        I'm trying to --

21   A.   I may have got a cost of living raise.

22   Q.   That's what I'm saying.              Do you ever remember

23        that just one day you opened your paycheck or




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 31 of 55


                                                                         137



 1        somebody told you you were going to have so many

 2        cents or whatever raise?

 3   MR. OPPENHEIMER:         Form.

 4   THE WITNESS:       I may have.

 5   BY MS. GRECO:

 6   Q.   But no one ever discussed with you why you got

 7        these raises?

 8   MR. OPPENHEIMER:         Form.

 9   BY MS. GRECO:

10   Q.   Just basically you decided thinking why you might

11        have gotten them?

12   A.   Explain what you mean.

13   Q.   Did anyone ever tell you why you got a raise

14        specifically?

15   MR. OPPENHEIMER:         Black Angus again?

16   MS. GRECO:      Yes.

17   MR. OPPENHEIMER:         Okay.

18   THE WITNESS:       I believe so.

19   BY MS. GRECO:

20   Q.   Okay.    Do y o u h a v e a n y m e m o r y o f t h a t

21        recollection?

22   A.   I think like when I learned how to make sausage

23        and do a lot of processed meats I believe I got a




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 32 of 55


                                                                                  151



 1        wanted steaks or wanted something cut, I was

 2        trained to cut it.

 3   Q.   Okay.      Who was the meat cutter?

 4   MR. OPPENHEIMER:           Form.

 5   BY MS. GRECO:

 6   Q.   When you say the meat cutter, you mean the

 7        butcher?

 8   A.   Yeah.

 9   Q.   Okay.      So d u r i n g t h e t i m e 2 0 0 5 t o 2 0 1 0 w e ' r e

10        talking about, 2005 to 2010, who was the butcher?

11   A.   I believe it would be Tommy.

12   Q.   Is that Tommy Howells?

13   A.   Yup.

14   Q.   And do you know what time he starts work?

15   A.   No, I don't.

16   Q.   W h e n y o u w e r e o n s e v e n o 'c l o c k s h i f t w a s h e

17        normally there?

18   A.   I would say he was there sometimes.

19   Q.   Okay.      And when you would come in at twelve

20        o'clock, would he still be there?

21   MR. OPPENHEIMER:           Form.

22   THE WITNESS:         Some days he would be there, some days

23        he wouldn't be there.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 33 of 55


                                                                                     152



 1   BY MS. GRECO:

 2   Q.   Okay.      And on the -- what I'm trying to find out

 3        is, when you said there was no butcher there, you

 4        w o u l d d o the m e a t ?

 5   A.   (Indicating yes.)

 6   MR. OPPENHEIMER:            Form.

 7   BY MS. GRECO:

 8   Q.   S o I 'm t r y i n g t o s a y w h e n y o u w o u l d s t a r t y o u r

 9        job at twelve --

10   A.   B u t so w o u l d M a r k L e i b l e .

11   Q.   When you start your job at twelve, normally Tommy

12        Howells would be there?

13   MR. OPPENHEIMER:            Form.

14   THE WITNESS:         Sometimes he was.

15   BY MS. GRECO:

16   Q.   Was he there sometimes when you left?

17   MR. OPPENHEIMER:            Form.

18   THE WITNESS:         No .    He usually wasn't there when I

19        left.

20   BY MS. GRECO:

21   Q.   Okay.      Generally, when would he leave during a

22        busy time, during the first four weeks, two

23        weeks, fifteen days of the month, when would Mr.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 34 of 55


                                                                            153



 1        Howells leave?

 2   MR. OPPENHEIMER:        Form.

 3   BY MS. GRECO:

 4   Q.   If you don't know, say you don't know.

 5   A.   I don't know.

 6   MR. OPPENHEIMER:        You've said busy time, then first

 7        few days.      That's why I'm having a form

 8        objection.

 9   THE WITNESS:       I didn't handle his payroll.                  I don't

10        know.

11   BY MS. GRECO:

12   Q.   Just basing on your observation, during deer

13        season it's very busy, would you agree with that?

14   A.   Yes.

15   Q.   During deer season --

16   A.   That's speaking of deer season.                That's -- some

17        other of my duties were during deer season.

18   Q.   Okay.

19   A.   Like taking in deer, checking the deer to make

20        sure they were -- they were in good enough shape

21        to handling that.         I' ve s k i n n e d d e e r - -

22   Q.   Okay.    Let's go back --

23   A.   -- stuff like that.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 35 of 55


                                                                          171



 1        when did the time come when they attempted to

 2        t r a i n y o u on w r a p p i n g , i f y o u k n o w ?

 3   MR. OPPENHEIMER:           Form.

 4   THE WITNESS:         I never -- I was never trained to do

 5        that.

 6   BY MS. GRECO:

 7   Q.   Okay.

 8   A.   I just -- I don't recall.

 9   Q.   Is there anything that they were trying to train

10        you to do you had difficulty with and then didn't

11        do anymore?

12   A.   Not that I -- not that I know of.

13   Q.   Okay.      Do y o u t h i n k t h e y g a v e y o u a g o o d

14        opportunity by allowing you to learn these new

15        things?

16   A.   Explain what you mean.

17   Q.   Well, when you went there you didn't know how to

18        do any of these, right?

19   A.   Right.

20   Q.   These job duties, but as you were there they

21        taught you one by one how to do them, right?

22   A.   Yup.

23   Q.   Okay.      And you worked hard to learn that, right?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 36 of 55


                                                                                         172



 1   A.   Yup.

 2   Q.   Did you ever work the front counter?

 3   A.   No .

 4   Q.   Did you ever see -- did you ever -- strike that.

 5        Did you ever recommend anyone for employment at

 6        Black Angus Meat?

 7   A.   No .

 8   Q.   Did you ever see anyone other than yourself come

 9        in t o B l a c k A n g u s M e a t l o o k i n g f o r e m p l o y m e n t ?

10   A.   Yes.

11   Q.   Okay.

12   A.   I don't know, just --

13   Q.   Was it on how many occasions?

14   A.   I've -- at least once I saw someone come in and

15        ask for an application and they were given one.

16   Q.   Okay.      Did -- do you remember what the person

17        looked like?

18   A.   No .

19   Q.   Do you remember if they were Caucasian or

20        African-American or --

21   A.   I don't know.

22   Q.   Do you know if the person was interviewed?

23   A.   I don't know.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 37 of 55


                                                                                       209



 1   A.   Would I consider it offensive?

 2   Q.   Yes.

 3   A.   Yeah, I wouldn't say it.

 4   Q.   Okay.      Have you ever heard anyone say that --

 5   A.   I h a v e n 't , n o .

 6   Q.   -- while at Black Angus Meat?

 7   A.   No .

 8   Q.   Would you agree with me that with reference to a

 9        black customer someone saying how come they have

10        nice cars and get food stamps that that is

11        offensive?

12   MR. OPPENHEIMER:              Form.     Just in terms of the

13        w i t n e s s ' l a s t a n s w e r w h e n h e s a i d o f f e n s i v e , he

14        s a i d I w o u l d n ' t s a y i t , so I g u e s s t h a t ' s t h e w a y

15        I would like you to interpret the word offensive,

16        that you wouldn't say it.

17   THE WITNESS:         All right.

18   MR. OPPENHEIMER:              Does that help?

19   BY MS. GRECO:

20   Q.   Not really.          Would you --

21   MR. OPPENHEIMER:              That's how he understood the prior

22        question.

23   BY MS. GRECO:




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 38 of 55


                                                                         210



 1   Q.   Do you know what offensive means?

 2   A.   H e s a i d w h a t h e m e a n s it m e a n s .

 3   Q.   What does it mean to you?

 4   MR. OPPENHEIMER:            That he wouldn't say it, that is

 5        what he said.

 6   BY MS. GRECO:

 7   Q.   Did you ever say the statement I said before or

 8        this statement?

 9   A.   T h e t w o s t a t e m e n t s y o u j u s t s a i d , no .

10   Q.   And did you ever hear anyone make those

11        statements?

12   MR. OPPENHEIMER:            At B l a c k A n g u s ?

13   THE WITNESS:         No .

14   BY MS. GRECO:

15   Q.   Yes.     And if they had been made, would you find

16        them offensive?

17   MR. OPPENHEIMER:            Form.

18   THE WITNESS:         I would.        I wouldn't say it.

19   BY MS. GRECO:

20   Q.   Okay.      And you wouldn't want somebody else to say

21        i t , is t h a t f a i r ?

22   A.   Sure, yes.

23   Q.   Okay.      And would you ever receive -- would you




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 39 of 55


                                                                                  222



 1   Q.   So it's fair to say the keys can be found for the

 2        paper towel dispensers?

 3   MR. OPPENHEIMER:          Form.

 4   BY MS. GRECO:

 5   Q.   You can answer.

 6   A.   Usually.

 7   Q.   Where are they kept?

 8   A.   They are usually hanging on a nail by the --

 9        probably by the washroom is where it usually --

10   Q.   Is that the one that is in the bathroom or is

11        that one -- is that the key for both or is it

12        just for the one near the bathroom?

13   A.   I think it --

14   MR. OPPENHEIMER:          Form.

15   BY MS. GRECO:

16   Q.   If you know.

17   A.   At that time I think it had both keys on it.

18   Q.   So how would you know which key went to which

19        dispenser?

20   A.   I t w o u l d - - w h i c h e v e r o n e f i t i n t h e - - bu t t h e y

21        -- see, I'm not sure about that, because it might

22        have been the same key.               I don't really recall.

23   Q.   Okay.     And you said you -- I don't want to put




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 40 of 55


                                                                                    223



 1        words in your mouth.                On h o w m a n y o c c a s i o n s , if

 2        at all, did you have any difficulty getting in

 3        the paper towel dispenser?

 4   A.   I believe it was only that one time.

 5   Q.   Okay.      And what was the problem getting in the

 6        p a p e r t o w e l d i s p e n s e r at t h a t t i m e ?

 7   A.   I c o u l d n ' t f i n d the k e y .

 8   Q.   Okay.      And what did you do to locate the key?

 9   A.   I looked around for it.                  I couldn't find it.

10   Q.   Did you ask anyone for it?

11   A.   I don't know.           I don't think so.

12   Q.   Why not?

13   A.   I w a s j u s t l o o k i n g f o r t h e k e y , b u t I -- m a y b e I

14        d i d ask i f s o m e o n e h a d s e e n it .

15   Q.   Well, you said that's the one and only time you

16        had any problem getting into it so I assume the

17        next time you had to put paper towels in it you

18        had the key.           Is t h a t t r u e ?

19   A.   I assume so.

20   Q.   Well, I'm trying to find out was it a broken

21        p a p e r t o w e l d i s p e n s e r or w a s i t j u s t - - w h a t w a s

22        it ?

23   MR. OPPENHEIMER:            Form.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 41 of 55


                                                                                  231



 1   A.   No .

 2   Q.   Did you ask Thomas Howells if he knew where the

 3        key was?

 4   A.   I probably did, yes.

 5   Q.   Did you ask Debbie Negrych if she knew where the

 6        key was?

 7   A.   I probably asked everyone that was there.                         I

 8        didn't like specifically -- it was kind of like a

 9        blanket statement, like has anyone seen the key.

10   Q.   Okay.     What was the response?

11   A.   No .

12   Q.   Okay.     So w h a t d i d y o u d e c i d e t o d o n e x t ?

13   A.   Well, I tried to figure out if I could open it

14        without a key so I asked if anyone knew how to

15        open the lock without a key.

16   Q.   Did you --

17   A.   Like if anyone --

18   Q.   Go ahead.

19   A.   Like if anyone could pick the lock or open it.

20   Q.   And who was present when you said that?

21   A.   I know Darcy was present.                 I'm trying to think of

22        who else might have been right in the vicinity.

23   Q.   W h o was - - w h o d i d y o u d i r e c t t h a t q u e s t i o n t o ?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 42 of 55


                                                                                       241



 1        particular.          I was asking everyone.

 2   BY MS. GRECO:

 3   Q.   If you needed sheer -- sheer brute force who

 4        would you have asked?

 5   MR. OPPENHEIMER:            Form.

 6   MS. GRECO:        You can answer.

 7   MR. OPPENHEIMER:            You're asking him to guess.

 8   BY MS. GRECO:

 9   Q.   I'm asking who he would have asked.                          Sometimes,

10        you know, somebody is really physically superior

11        to other people.             Was there someone at Black

12        Angus Meat that would fit that role?

13   MR. OPPENHEIMER:            If y o u n e e d e d p u r e o r s h e e r b r u t e

14        force is your question?

15   MS. GRECO:        Yes.

16   MR. OPPENHEIMER:            About what?

17   MS. GRECO:        To break into the paper towel dispenser.

18   MR. OPPENHEIMER:            Then ask that full question.

19   BY MS. GRECO:

20   Q.   That's what this is about.                    If y o u n e e d e d t o

21        b r e a k i n t o t h e p a p e r t o w e l d i s p e n s e r b e c a u s e you

22        had to get in there and you didn't have the key,

23        is there someone you would ask more likely that




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 43 of 55


                                                                                       242



 1        you thought would be able to assist you?

 2   MR. OPPENHEIMER:           Form.

 3   BY MS. GRECO:

 4   Q.   And if you could have someone help you?

 5   MR. OPPENHEIMER:           Asked and answered now multiple

 6        times.

 7   BY MS. GRECO:

 8   Q.   Go ahead.        Go ahead.

 9   A.   Okay.     I didn't ask anyone to use brute force on

10        it.     I was asking if anyone could help pick the

11        lock.

12   Q.   Okay.

13   A.   Like --

14   Q.   Okay.

15   A.   I f y o u u s e b r u t e f o r c e o n i t y o u ' re j u s t g o i n g t o

16        break it.        I could have just done that myself.

17   Q.   Okay.     T h a t ' s w h y I 'm a s k i n g t h e q u e s t i o n s , t o

18        find out the answer.              All right.          So y o u w e r e

19        trying to get someone to pick the lock?

20   A.   (Indicating yes.)

21   Q.   You need to --

22   A.   Yes.

23   Q.   And have you ever -- at that point had you ever




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 44 of 55


                                                                                   267



 1   A.   Okay.

 2   Q.   Did he ever ask you to speak to Ms. Black and to

 3        apologize for any misunderstanding?

 4   MR. OPPENHEIMER:           Asked and answered, right?

 5   BY MS. GRECO:

 6   Q.   He said he didn't believe so.                  But do you know if

 7        he o r d i d n 't ?

 8   A.   I'm going to say no.

 9   Q.   And did Mr. Roberts advise you during that

10        conversation that you should stick to weather and

11        sports?

12   A.   He didn't, not then.

13   Q.   Okay.     At a n y t i m e d i d h e e v e r a d v i s e y o u t h a t

14        your conversation -- in your conversations you

15        should stick to weather and sports?

16   A.   He -- well, Bob had said that to us before, but

17        years before that he said he doesn't want people

18        bringing their personal problems to work, keep --

19        you know, keep it weather and sports.

20   Q.   I'm talking about conversations that you had with

21        Mr. Roberts.

22   A.   Right after that accident?

23   Q.   After the incident when you said you saw him




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 45 of 55


                                                                                     278



 1        you learn that Darcy Black had not left for a

 2        better job?

 3   A.   I'm not sure exactly.

 4   Q.   Do you have any recollection at all as to how you

 5        learned it?

 6   A.   Someone must have said something.                      Someone must

 7        have.     I don't really remember how I heard it.

 8   Q.   Okay.     Now, you said a few years before that

 9        Robert Seibert had said to you or in your

10        presence that you needed to stick to weather and

11        sports?

12   A.   He said that to everyone.

13   Q.   C a n y o u t e l l m e w h e n t h a t o c c u r r e d , as b e s t a s

14        you can?

15   A.   In relation to this incident or --

16   Q.   Yes, time-wise.

17   A.   Years before that.             H e 'd s a i d i t m u l t i p l e t i m e s ,

18        that he just wanted people to talk about weather

19        and sports, not to talk about their personal

20        lives.

21   Q.   Okay.     Do y o u r e c a l l h i m s a y i n g i t - - y o u s t a r t e d

22        in 2001.       Do y o u r e c a l l h e a r i n g t h a t w i t h i n t h e

23        first few years you worked there?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 46 of 55


                                                                                     279



 1   A.   Yes.

 2   Q.   Okay.      And do you recall hearing it before the

 3        year 2004?

 4   A.   Yes.

 5   Q.   And did he tell you why he said that at that

 6        time?

 7   A.   H e d i d n ' t e x p l a i n w h y h e w a s s a y i n g i t , bu t i t

 8        makes sense, like you don't want your employees

 9        bringing drama to the workplace, just you go

10        there to work, you have to talk, keep it light.

11        You know what I mean?

12   Q.   Okay.      And so you said he said it on other

13        occasions?

14   A.   Yup.

15   Q.   Okay.      And when he said it the first time you

16        remember hearing it, did he say it to a group of

17        people or to you directly?

18   A.   I believe it was a group of people.

19   Q.   Okay.      And I believe you said you heard this a

20        couple times more.

21   A.   Yup.

22   Q.   And in those settings was he saying it to a group

23        of people also?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 47 of 55


                                                                         280



 1   A.   Yes.

 2   Q.   Okay.    Did he ever single you out and say it to

 3        you?

 4   A.   He may have.       I don't know exactly.

 5   Q.   Okay.    Did you -- how did you -- did you ever

 6        learn that Ms. Black's children were biracial,

 7        that their father was African-American?

 8   A.   Did I know that they were biracial?

 9   Q.   Yes.

10   A.   Yes.

11   Q.   Okay.    And when did you first learn that?

12   A.   When I saw them.

13   Q.   Okay.    And when did you first see them?

14   A.   I don't know the exact date.

15   Q.   And do you know the race of Raelean Rush's

16        boyfriend?

17   A.   Yes.

18   Q.   And what was his race?

19   A.   He was African-American.

20   Q.   And do you know the race of Regina Rush's

21        boyfriend?

22   A.   No, I never saw her boyfriend.

23   Q.   Okay.    Did you ever hear anyone make a comment to




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 48 of 55


                                                                         281



 1        R e g i n a R u s h - - I 'm s o r r y .   Did you ever hear

 2        anyone make a comment to Raelean Rush about her

 3        boyfriend?

 4   A.   I d i d n ' t.

 5   Q.   Did you ever hear Sean Round make a comment to

 6        Raelean Rush about her boyfriend?

 7   A.   No .

 8   Q.   Did you ever hear Sean Round tell Raelean Rush

 9        that her boyfriend was using her for her name

10        because black men always cheat and hers probably

11        has a lot of boyfriend -- a lot of girlfriends?

12   A.   I didn't hear that, no.

13   Q.   Did you ever hear Sean Round tell -- Sean Round

14        tell Raelean Rush that her boyfriend was using

15        her for her good credit score?

16   A.   I d i d n ' t, no .

17   Q.   Did you ever hear Sean Round ask Raelean Rush

18        what is wrong with the white guys?

19   A.   No .

20   Q.   Did you ever hear Sean Round tell Raelean -- tell

21        Raelean Rush she needs to meet one of her own

22        kind?

23   A.   No .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 49 of 55


                                                                                      282



 1   Q.   Did you ever hear Sean Round tell her she'd be

 2        better off with a white guy?

 3   A.   No .

 4   Q.   Would you -- do you think it would be

 5        inappropriate for Sean Round to tell Raelean Rush

 6        who is dating a black man that she'd be better

 7        off with a white guy?

 8   A.   I wouldn't say it.

 9   Q.   Do you think it would be inappropriate to be said

10        in the workplace?

11   A.   I would say so.

12   Q.   Okay.       Do y o u t h i n k i t w o u l d b e i n a p p r o p r i a t e f o r

13        an employee to tell Raelean Rush that she needs

14        to be with one of her own kind, knowing that she

15        had an African-American boyfriend?

16   A.   I don't know.             I never heard that, so I don't --

17        y o u ' re t a l k i n g h y p o t h e t i c a l .

18   MS. GRECO:         Can you read the question back.

19                (Whereupon, the above-requested question was

20        then read back by the reporter.)

21   THE WITNESS:           I would say so.

22   BY MS. GRECO:

23   Q.   Do you think that that comment would be racially




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 50 of 55


                                                                                       283



 1        offensive?

 2   A.   I would say so.

 3   Q.   Do y o u t h i n k t h a t i t w o u l d b e e v e r a p p r o p r i a t e

 4        for an employee to say to Raelean Rush who has an

 5        African-American boyfriend what's wrong with a

 6        white guy?

 7   A.   I would say so.

 8   Q.   Would you think that would be racially offensive?

 9   A.   I wouldn't say it.

10   Q.   Do you think it would be racially offensive?

11   A.   Yes.

12   Q.   Okay.      Do y o u t h i n k i t w o u l d b e a p p r o p r i a t e f o r

13        an e m p l o y e e to s a y to R a e l e a n R u s h r e l a t i v e t o

14        her African-American boyfriend that her boyfriend

15        was using her for her good credit score?

16   A.   I wouldn't say it, but --

17   Q.   Do you think it's inappropriate?

18   A.   I think the whole conversation would be

19        inappropriate.

20   Q.   Is it racially offensive to be said in the

21        workplace?

22   A.   For someone to be using someone for their credit

23        score?      That's not racial, it can --




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 51 of 55


                                                                                         284



 1   Q.   Telling her that her boyfriend who is

 2        African-American who is using her for her good

 3        c r e d i t s t o r e , e s s e n t i a l l y i m p l y i n g t h a t he c a n 't

 4        get it on his own?

 5   A.   I don't know anything about that.

 6   Q.   Would you find that statement to be racially

 7        offensive?

 8   A.   I would say so.

 9   Q.   Would it be inappropriate for an employee to tell

10        Raelean Rush with an African-American boyfriend

11        that he was using her for her names because black

12        men always cheat and hers probably has a lot of

13        girlfriends?

14   A.   I guess.

15   Q.   Do y o u a g r e e t h a t w a s i n a p p r o p r i a t e in t h e

16        workplace?

17   A.   Yeah, I wouldn't say it.

18   Q.   Do you agree it's inappropriate in the workplace?

19   A.   I don't know that it happened, but --

20   Q.   If i t d i d h a p p e n w o u l d t h a t be i n a p p r o p r i a t e in

21        the workplace?

22   A.   I would say so.

23   Q.   And would you find that statement to be racially




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 52 of 55


                                                                                   285



 1        offensive?

 2   A.   What was the statement again?

 3   Q.   That her African-American boyfriend was using her

 4        for her names because Black men always cheat and

 5        hers probably has a lot of girlfriends?

 6   A.   I would say -- I would say that would be

 7        offensive, yes.

 8   Q.   Did you ever hear Bob Seibert tell Darcy Black

 9        that she'd have to get used to the idea that her

10        children were black, there was no changing that?

11   A.   No, absolutely not.

12   Q.   W o u l d t h a t e v e r be a p p r o p r i a t e to be s a i d b y a

13        manager to an employee in a work setting?

14   A.   I wouldn't think so.

15   Q.   And would that be racially offensive?

16   A.   Yes.

17   Q.   Did Mr. Roberts ever tell you he was doing an

18        investigation regarding Darcy Black's complaints?

19   MR. OPPENHEIMER:          Form.

20   BY MS. GRECO:

21   Q.   You can answer.

22   MR. OPPENHEIMER:          Are you asking if he used those

23        words?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 53 of 55


                                                                                  286



 1   BY MS. GRECO:

 2   Q.   Yes.     D i d he e v e r s a y he w a s d o i n g a n

 3        investigation regarding Darcy Black's complaints?

 4   A.   No , he n e v e r s a i d i n v e s t i g a t i o n .

 5   MS. GRECO:        Okay.       Just give me five minutes.

 6               (Whereupon, a short recess was then taken.)

 7   BY MS. GRECO:

 8   Q.   Would it ever be ever appropriate for an employee

 9        t o s a y t o a f e m a l e e m p l o y e e t h a t s h e 's g o t a n i c e

10        ass?

11   A.   I would say that's inappropriate.

12   Q.   Would you say it was sexually offensive?

13   A.   I would say so.

14   Q.   Did you ever hear anyone at Black Angus Meat say

15        to a female that she's got a nice ass?

16   A.   No .

17   Q.   Do y o u t h i n k i t w o u l d be e v e r a p p r o p r i a t e i n the

18        workplace for a male employee to say to a female

19        employee, quote, unquote, your headlights are on?

20   A.   No .

21   Q.   And what would it mean to you, the statement your

22        headlights are on said to a woman?

23   A.   I don't understand that statement.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 54 of 55


                                                                                    287



 1   Q.   Do you have any understanding that it's relating

 2        to her breasts?

 3   A.   No .

 4   Q.   No.     Okay.      Would it ever be appropriate for a

 5        male employee to say to a female employee oh,

 6        look at that cleavage in the workplace?

 7   A.   That would be inappropriate.

 8   Q.   And would that be sexually offensive?

 9   A.   I would say so.

10   Q.   Would it ever be appropriate for a male employee

11        to say to a female employee does the carpet match

12        the drapes?

13   A.   I would say so.

14   Q.   It would -- would it ever be appropriate?

15   A.   O h , no , t h a t w o u l d n o t b e a p p r o p r i a t e .

16   Q.   And what does it mean to you does the carpet

17        match the drapes?

18   A.   I w o u l d a s s u m e - - a n d I d o n ' t k n o w , I' ve n e v e r

19        really heard that one, but I would assume is your

20        the hair on the top of the head the same color as

21        the hair on your lady parts.

22   Q.   Okay.      And would -- would you consider that

23        statement if it was said to a female employee by




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-9 Filed 09/19/19 Page 55 of 55


                                                                                  288



 1        a male to be sexually offensive?

 2   A.   I would.

 3   Q.   Did Debbie Negrych ever tell you that your

 4        actions relative to the paper towel incident --

 5        paper towel holder incident with Darcy Brown were

 6        inappropriate?

 7   A.   No .

 8   MR. OPPENHEIMER:           Form.

 9   BY MS. GRECO:

10   Q.   D i d T h o m s H o w e l l s e v e r s ay t o y o u t h a t y o u r

11        actions relative to Darcy Brown and the paper

12        towel incident were inappropriate?

13   A.   No.    You keep saying her name wrong too.

14   Q.   I'm sorry.         Black.      E v e r y t i m e I sa y B r o w n i t ' s

15        Black.      I'm sorry.         Did you ever say to Darcy

16        Brown in --

17   MR. OPPENHEIMER:           Black.

18   BY MS. GRECO:

19   Q.   Black.      Black in these or similar words after the

20        paper towel holder incident, that she'd have to

21        get over it?

22   A.   No .

23   Q.   Did anyone ever tell you that Darcy Black




                                Sue Ann Simonin Court Reporting
